DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “base (23) of the frame on the floor” (clm. 1) and “a gantry sliding on said table” (clm. 6) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Regarding pg. 1, ln. 13: the phrase “stamping, cutting, stamping, etc.” should read ‘stamping, cutting, etc.’.
Regarding pg. 2, ln. 28: the phrase “on the floor”, within the recitation “a base of the frame on the floor”, should be deleted since the drawings only show the base as being attached to feet (22).
Regarding pg. 3, ln. 19 and pg. 7, ln. 26: it appears the phrase “Von Mise” should read ‘Von Mises’.
Regarding pg. 4, lns. 5-8: in light of the drawings, it appears the recitation “the forming device [3] comprises a gantry sliding on said table, said gantry comprising a cross-member [31] for mounting the forming tool [35] integral at its respective ends with a first end of a link arm [32d, 32g] mounted at a second end to a said connecting rod [44d, 44g] of the electromechanical actuating device [4]” should read ‘the forming device comprises a gantry sliding relative to the table, said gantry comprising a cross-member for mounting the tool. The cross-member is formed integral at its respective ends with a first end of a respective one of the link arms and a second end of the respective one of the link arms is mounted to a respective one of said connecting rods of the electromechanical actuating device’.
Regarding pg. 11, ln. 24: the phrase “translation on the work table” should read ‘translation relative to the work table’ since the drawings show the forming device (3) moves relative to the work table (5) but is not on the work table.
Appropriate correction for the above list of issues is required.

Claim Objections
Claims 1-2, 4-9, 11, 15 and 17-20 are objected to because of the following informalities:
Regarding claim 1: the preamble is missing the article ‘An’ before the term “Electromechanical”.
The phrase “the working plane” in line 9 should read ‘the work plane’ to be consistent.
The phrase “a device for forming” in line 6 should read ‘a forming device for forming’ to be consistent.
The recitation “located between a base (23) of the frame on the floor and the work table (5) under the work plane” would be in better form if it read as ‘located between a base (23) of the frame and the work plane’.
Regarding claims 1, 4, 7-9 and 17-20: the reference characters “P1” and “P2” should be in parentheses (see MPEP § 608.01(m)). 
Regarding claims 1-2, 5 and 15: the term “Torque” should not be capitalized since generally only the first word of a claim should be capitalized.
Regarding claim 6: the phrase “a said” should read ‘said’.
Regarding claim 11: the phrase “the actuating device” should read ‘the electromechanical actuating device’ to be consistent. Further, the claim would be in better form and would be easier to understand with some strategically placed commas. Examiner suggests placing a comma after each instance of “frame (2)”.
Appropriate correction for the above list of issues is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not to be interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites a function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“cross-member for mounting” (clm. 6); the term “member” is a generic placeholder (nonce term) and is coupled to the functional language “for mounting”, and the term “member” is not preceded by a structural modifier
“members for guiding” (clm. 7); the term “members” is a generic placeholder (nonce term) and is coupled to the functional language “for guiding”, and the term “members” is not preceded by a structural modifier
“numerical control device configured to drive” (clm. 14); the term “device” is a generic placeholder (nonce term) and is coupled to the functional language “to drive”, and the term “device” is not preceded by a structural modifier
Because this limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 11-14 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement; any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim. The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Regarding claim 11: the claim recites “complementary linear guide members (7) fixed on the actuating device (4)”. However, the specification states “slides 7 [are] fixed in internal recesses of the pillars 21” (pg. 8, lns. 16-17; also see fig. 3). The pillars are not part of the actuating device and, therefore, applicant has failed to reasonably convey that the inventor or a joint inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the recitation “a forming tool (35) arranged so as to be movable in translation in a plane P2 perpendicular and secant to the working plane P1 of the table” in lines 9-10 renders the claim indefinite. The definition of secant is a line intersecting a curve at two points. There are no curved planes in the orthonormal marker and therefore no perpendicular planes that are secant to the working plane. Therefore, it is unclear what is meant by “a plane P2 perpendicular and secant to the working plane P1”. The limitation is being interpreted as ‘a plane P2 intersecting and perpendicular to the working plane P1’.
The limitation of “motor (41) with an eccentric axis (43d, 43g) arranged in kinematic connection with the forming device” in lines 17-18 renders the claim indefinite because an axis is merely an imaginary line and thus cannot be in kinematic connection with anything. A review of fig. 2 of the drawings reveals that 43d, 43g are opposite ends of an eccentric shaft and the motor is connected concentrically to the eccentric shaft. Therefore, the limitation is being interpreted as ‘electric motor (41) in connection with an eccentric shaft (43d, 43g) arranged in kinematic connection with the forming device’.
In light of the drawings it is unclear what is meant by “the electromechanical actuating device (4) … located between a base (23) of the frame on the floor and the work table (5)” in lines 18-21. See figs. 1-2, the base (23) is not on the floor but instead on adjustable feet (22). The limitation is being interpreted as though “on the floor” was not recited.
Regarding claims 1, 5 and 15: it is unclear what is meant by “Torque-type electric motor” and “electric motor[s] (41) of the Torque-type” since metes and bounds for “type” have not been set forth. The limitations are being interpreted as ‘electric torque motor(s)’.
Regarding claim 2: there is no antecedent basis in the claim for “said eccentric shaft”. Further, it is unclear if the “Torque motor” is the same as or additional to the “Torque-type electric motor” of claim 1.
Regarding claim 3: there is no antecedent basis in the claim for “the anchoring base”, and it is unclear if it is intended to be the same as the “base” of claim 1.
Regarding claims 4 and 7: it is unclear what is meant by “the plane P2 on said work table”. A plane is an imaginary feature and thus cannot be on anything. Even if it could be, claim 1 defined the plane P2 as perpendicular to the work table, so the plane would actually extend through the work table.
Regarding claim 5: it is unclear if the “electric motor (41) of the Torque-type” is intended to be the “at least one Torque-type electric motor” of claim 1.
Regarding claim 6: in light of the drawings, it is unclear what is meant by “a gantry sliding on said table (5), said gantry comprising a cross-member (31) for mounting the forming tool (35) integral at respective ends with a first end of a link arm (32d, 32g) mounted to rotate at a second end to a said connecting rod (44d, 44g) of the electromechanical actuating device (4)”. 
The drawings illustrate the cross-member (31) sliding on slides (8) relative to the table (5). Further, it is unclear if it the “cross-member” or the “forming tool” that is “integral … with a first end of a link arm”, and it is unclear what is meant by “a first end of a link arm … mounted to rotate at a second end to a said connecting rod”. It is unclear what structure “a second end” is referring to.
Examiner suggests replacing said recitation of the claim with, for example, ‘the forming device comprises a gantry sliding relative to the table, said gantry comprising a cross-member for mounting the tool; the cross-member is formed integral at its respective ends with a first end of a respective one of link arms (32d, 32g) and a second end of the respective one of the link arms is mounted to a respective one of said connecting rods (44d, 44g) of the electromechanical actuating device (4)’.
Regarding claim 7 and 19-20: a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (see MPEP § 2173.05(c)). In the present instance, the claims recite the broad recitation “members for guiding in translation”, and the claims also recite “in particular of the slide type” which is the narrower statement of said limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, it is unclear what is meant by “slide type” since metes and bounds for “type” have not been set forth. The limitation is being interpreted as ‘slides [or equivalents thereof, as required under 35 U.S.C. § 112(f)] for guiding the forming device in translation’.
Regarding claim 8: there is no antecedent basis in the claim for “the translation guide members” and “the arms”. And it is unclear if the arms are intended to be additional the “link arm” in claim 6.
Regarding claim 9: there is no antecedent basis in the claim for “the movable crosshead” and it is unclear if it is intended to be the same as the cross-member of claim 6.
Regarding claim 11: in light of the specification and drawings, it is unclear what is meant by “complementary linear guide members (7) fixed on the actuating device (4)”. The specification states “slides 7 [are] fixed in internal recesses of the pillars 21” (pg. 8, lns. 16-17; also see fig. 3).
Regarding claim 12: there is no antecedent basis in the claim for “the motor assembly” and it is unclear if it is intended to be the same as the “motor unit” of claim 11.

Claim Rejections - 35 USC § 102
Examiner notes that no art has been applied to claims 6-9; applicant is required to clarify the claims in compliance with 35 U.S.C. § 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bauersachs et al. (DE 10 2009 055 739 A1).
Regarding claim 1: Bauersachs discloses an electromechanical press for forming workpieces by deforming and/or cutting material from a sample, comprising:
a work table (2, figs. 1-2) defining, in an orthonormal marker XYZ, a horizontal upper work plane, coinciding with the XZ plane of the marker, one or more samples to be formed can be arranged at one or more predetermined positions indirectly on the work table (see fig. 1 and ¶ 31, tool holder 3 is provided on the work table for receiving a forming tool and a sample to be formed is positioned on the forming tool), and
a device (7, 9, 70, fig. 1) comprising a forming tool (“not shown”) (¶ 31, “On the underside of the ram 7 facing the machine table 2, a tool holder 70 is provided for receiving upper forming tools, not shown”) (the recitation “for forming workpieces by deforming and/or cutting material from said samples arranged on the upper work plane of said table” is intended use and is not being given patentable weight), the forming tool arranged to be movable (via movement of connecting rods 11, 12, fig. 1) in translation in a plane (vertical plane extending along the longitudinal length of cross-head 5, figs. 1-2) intersecting and perpendicular to the upper work plane of the table (2) (see ¶ 44), and
an electromechanical actuating device (¶ 49, “The two drive units”) comprising an electric torque motor (servomotors 21-24, figs. 1, 3; all motors that provide rotational drive can be interpreted as torque motors under broadest reasonable interpretation since they output torque) for actuating the forming device (7, 9, 70, and upper forming tools, ¶ 31), supported on a frame (4) which is fixed in position relative to the upper work plane (see figs. 1-2), the connecting rods (11-14, figs. 1-3) of the electromechanical actuating device being arranged in kinematic connection with the forming device (7, 9, 70, and upper forming tools) in order to move said forming tool back and forth over a given stroke (VB, fig. 1) in the vertical plane (see ¶ 35 and figs. 1-3),
wherein the torque motors (21-24) are in connection with an eccentric shaft (15, 16) arranged in kinematic connection with the forming device (7, 9, 70, and upper forming tools) (see figs. 1-2 and ¶¶ 31, 49), the electromechanical actuating device (¶ 49, “The two drive units”) being supported on the frame (4) in a position intersecting the plane of movement of the forming device (see annotated fig. 2 of Bauersachs below, outer bearings 18 of the electromechanical actuating device are supported on the frame and at least eccentric shaft 15 is in a position intersecting the plane of movement of the forming device attached to the ram 7) and located between a base (fig. 2 below) of the frame (4) and the working plane defined by the work table (2), while the forming tool is held (by tool holder 70, fig. 1) in any position in or above the work plane of the work table, the work table being integral with the frame (4) (see figs. 1-2).

    PNG
    media_image1.png
    556
    599
    media_image1.png
    Greyscale

Annotated Figure 2 of Bauersachs


Regarding claim 2, which depends on claim 1: Bauersachs discloses the electromechanical actuating device (¶ 49, “The two drive units”) comprises at least one connecting rod (11) mounted in rotation at a first end on said eccentric shaft (15) of the torque motor (21) and at a second end on the side parts (91, 92) of the forming device (7, 9, 70) (fig. 1).
Regarding claim 3, which depends on claim 1: Bauersachs discloses the frame (4, figs. 1-2) comprises partition walls (see fig. 2 above) fixed integrally to the work table (2) and the base (see fig. 2 above) in such a way that the electromechanical actuating device (¶ 49, “The two drive units”) is fitted to the frame (see figs. 1-2, the shafts 15, 16 of the electromechanical actuating device are fitted to the frame at the partition walls via inner and outer bearings 17, 18).
Regarding claim 4, which depends on claim 1: Bauersachs discloses the forming device (7, 9, 70, fig. 1, and associated forming tool, ¶ 31) is mounted to be movable in translation in the plane (P2) (see fig. 2 above).
Regarding claim 5, which depends on claim 2: Bauersachs discloses the electromechanical actuating device (¶ 49, “The two drive units”) comprises an electric torque motor (servomotor 21, figs. 1, 3; all motors that provide rotational drive can be interpreted as torque motors under broadest reasonable interpretation since they output torque) provided with two opposite eccentric shafts (15A, 15B, fig. 2) each connected to a connecting rod (11, 14) mounted in rotation at a first end on said eccentric shafts of the torque motor (21) and at a second end on the forming device (7, 9, 70, fig. 1, and associated forming tool, ¶ 31) (see fig. 2, connecting rods 11, 14 are connected to eccentric shaft 15 at first ends 11B, 14B and connected at second ends 11A, 14A to the forming device).
Regarding claim 10, which depends on claim 1: Bauersachs discloses the connecting rods (11, 12, fig. 1) of the electromechanical actuating device (¶ 49, “The two drive units”) are arranged displaceably along a V axis (vertical axis), parallel to the Y axis, relative to the work table (2) on the frame (4).
Regarding claim 16, which depends on claim 2: Bauersachs discloses the frame (4, figs. 1-2) comprises partition walls (see fig. 2 above) fixed integrally to the work table (2) and the base (see fig. 2 above) in such a way that the electromechanical actuating device (¶ 49, “The two drive units”) is fitted to the frame (see figs. 1-2, the shafts 15, 16 of the electromechanical actuating device are fitted to the frame at the partition walls via bearings 17, 18).
Regarding claim 17, which depends on claim 2: Bauersachs discloses the forming device (7, 9, 70, fig. 1, and associated forming tool, ¶ 31) is mounted to be movable in translation in the plane (P2) (see annotated fig. 2 above).
Regarding claim 18, which depends on claim 3: Bauersachs discloses the forming device (7, 9, 70, fig. 1, and associated forming tool, ¶ 31) is mounted to be movable in translation in the plane (P2) (see annotated fig. 2 above).
Regarding claim 19, which depends on claim 1: Bauersachs discloses members (45, 46, 75, 76, 95, 96, fig. 1) for guiding in translation the forming device (7, 9, 70, fig. 1, and associated forming tool, ¶ 31) in the plane (vertical plane extending along the longitudinal length of cross-head 5, figs. 1-2) relative to the work table (2).
Regarding claim 20, which depends on claim 2: Bauersachs discloses members (45, 46, 75, 76, 95, 96, fig. 1) for guiding in translation the forming device (7, 9, 70, fig. 1, and associated forming tool, ¶ 31) in the plane (P2) (see annotated fig. 2 above) relative to the work table (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Bauersachs, in view of Choi (KR 2014-0097831 A).
Regarding claim 15, which depends on claim 1: Bauersachs discloses the electromechanical actuating device (¶ 49, “The two drive units”) comprises a plurality of electric torque motors (21, 24, fig. 3) kinematically coupled to one another at their respective drive shafts via the eccentric shaft (15) and transmissions (51, 54) (also see fig. 2).
Bauersachs is silent regarding the electric torque motors being mounted electrically in series.
However, Choi teaches an electromechanical press (figs. 1-3) comprising a plurality of electric torque motors (servomotors 12, fig. 3) mounted electrically in series, thereby arbitrarily controlling the speed of a ram (25) (see the first three lines of the Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauersachs such that the motors are connected electrically in series, thereby allowing the speed of the ram to be controlled, as taught by Choi.

Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), and/or objections, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Bauersachs et al. (DE 10 2009 055 739 A1), Choi (KR 2014-0097831 A) Delgado et al. (GB 2,507,068 A), Butcher et al. (US 2014/0271043 A1) and Schmeink et al. (US 2014/0047892 A1) fails to anticipate or render obvious in combination the limitations of claim 11 in combination with the limitations of the claims from which it depends.
Claims 12-14 are indicated as having allowable subject matter due only to their dependency on claim 11.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-  Schmeink et al. (US 2014/0047892 A1); at least figs. 1-2 and ¶¶ 21-23 teach applicant’s disclosed torque motor; the teachings can be combined with Bauersachs to render the feature obvious
-  Butcher et al. (US 2014/0271043 A1); at least figs. 1-3, 7-8 and ¶¶ 58, 78 teach every limitation of claim 1 except “the work table being integral with the frame”
-  Delgado et al. (GB 2,507,068 A); at least the figures are pertinent to at least claim 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725